Exhibit 10.1

 

EXECUTION VERSION

 

SEPARATION AGREEMENT

AND RELEASE OF ALL CLAIMS

 

This Separation Agreement and Release of All Claims (the “Agreement”) is made
and entered into by and among Abbas Mohaddes (“Employee”), and Iteris, Inc., a
Delaware corporation (the “Company”).  Employee and the Company are sometimes
collectively referred to as the “Parties” or individually as a “Party.”

 

RECITALS

 

A.                                   Employee is resigning as the Company’s
President, Chief Executive Officer and Board member effective as of February 25,
2015 (hereinafter “Separation Date”).

 

B.                                     Employee and the Company are parties to
that certain Employment Agreement dated July 29, 2013 (the “Employment
Agreement”), and desire to clarify their respective rights and obligations under
the Employment Agreement.

 

C.                                     The Parties desire to end their
relationship amicably and resolve any potential disagreements between them, and
any matters pertaining to Employee’s employment with the Company and related
compensation as specified in this Agreement.  In exchange for and conditioned on
Employee entering into and remaining compliant with the terms of this Agreement,
the Company has elected to offer Employee additional compensation and benefits
to which he would not otherwise be entitled.

 

AGREEMENTS

 

Based upon the foregoing, and in consideration of the mutual promises contained
in this Agreement, the Employee and the Company (for its benefit and the benefit
of the other Releasees as defined below) agree, effective upon the date of the
last signature hereto by the Company and Employee (the “Effective Date”), as
follows:

 

1.                                       Acknowledgements.

 

(a)                                  Payments Received.  Employee represents
that he has full power and authority to enter into this Agreement.  Employee
further acknowledges and agrees that, other than the consideration set forth in
this Agreement, he has been paid all amounts due and owing as of the Effective
Date including but not limited to: (i) all base salary or other form of wages;
(ii) all accrued but unused paid time off, including vacation; (iii) all expense
reimbursements (other than valid business expenses incurred in February 2015
until the Separation Date in the ordinary course of business and in accordance
with Company policies and for which adequate documentation of the same has been
provided to the Company (the “February Expenses”)); (iv) all other commissions,
distributions, bonuses, stock and any other Company benefits due and owing as of
the Effective Date; and (v) any contractual entitlements that Employee might
otherwise be owed.  Such payments shall in each case be less appropriate
withholdings, and Employee confirms he is not owed any monies, including but not
limited to those required under the California Labor Code, as of the Effective
Date.  Employee further understands, agrees and

 

Employee:

AM

 

 

Company:

GAM

 

 

 

1

--------------------------------------------------------------------------------


 

acknowledges that the foregoing amounts are not consideration for this
Agreement.  Employee agrees to submit all documentation for the
February Expenses prior to the Separation Date in accordance with the Company’s
reimbursement policies.

 

(b)                                 Termination of Employment.  Employee hereby
resigns (i) as the Company’s President and Chief Executive Officer, (ii) from
the Company’s Board of Directors; and (iii) from all other offices and positions
Employee currently holds with the Company and any of its subsidiaries, in each
case effective as of the Separation Date.  Employee’s employment with the
Company will terminate effective as of the Separation Date.

 

(c)                                  Confirmation of Shares.  Employee is the
record and beneficial owner of an aggregate of 902,588 shares of Common Stock of
the Company (collectively the “Shares”) and to the following options to purchase
an aggregate of 705,000 shares of the Company’s Common Stock (collectively, the
“Options”), which were issued pursuant to the Company’s equity incentive plans:

 

Option
Grant Date

 

No. of
Option
Shares

 

Exercise
Price

 

Options Vested and
Exercisable as of the
Separation Date (the
“Vested Options”)

 

Options Forfeited
as of the
Separation Date (the
“Forfeited Options”)

 

June 15, 2006

 

30,000

 

$

2.21

 

30,000

 

0

 

March 14, 2007

 

100,000

 

$

2.55

 

100,000

 

0

 

October 2, 2007

 

200,000

 

$

2.34

 

200,000

 

0

 

May 27, 2009

 

100,000

 

$

1.41

 

100,000

 

0

 

August 10, 2011

 

75,000

 

$

1.10

 

56,250

 

18,750

 

July 29, 2013

 

100,000

 

$

1.81

 

25,000

 

75,000

 

November 18, 2014

 

100,000

 

$

1.87

 

0

 

100,000

 

 

 

705,000

 

 

 

511,250

 

193,750

 

 

Except to the extent provided for herein, the exercise of Employee’s vested
Options shall continue to be governed by the terms and conditions of the
Company’s equity incentive plans and related agreements.

 

(d)                                 Continuation of Service; Impact of
Separation on Options.  Employee is concurrently agreeing to provide certain
bona fide transition consulting services to the Company and its subsidiaries as
set forth in Section 2(d) herein.  The Parties agree that the date of the
cessation of Service as defined in the Company’s equity incentive plans and his
related agreements for all purposes shall be the earlier of (i) August 31, 2014;
or (ii) the earlier termination of the Transition Period as set forth herein,
but that no further vesting of any of the Options will take place after the
Separation Date notwithstanding that such transition consulting services may
occur after the Separation Date.  As such, Employee shall have the right to
exercise the Vested Options during the Transition Period and for three
(3) months following the termination of the Transition Period. Employee further
agrees that all of the Forfeited Options shall be cancelled and forfeited as of
the Separation Date in accordance with the Company’s equity incentive plans and
the related agreements, without any further consideration or action required on
the part of the Company.  Employee acknowledges and agrees that except for the
Shares and Options described in Section 1(c) above, Employee, directly or
indirectly, (i) does not own any other securities of the Company and (ii) has no
options, warrants or has any other rights to acquire any securities of the
Company.

 

Employee:

AM

 

 

Company:

GAM

 

 

 

2

--------------------------------------------------------------------------------


 

(e)                                  Impact on Employment Agreement.  The
Parties agree that the Company shall have no further obligations under the
Employment Agreement; provided however, Employee agrees that Sections 6 through
10 of the Employment Agreement shall continue in full force and effect in
accordance with its terms following the termination of Employee’s employment
with the Company.

 

2.                                       Consideration.  The Parties recognize
that, apart from this Agreement, the Company is not obligated to provide the
Employee with certain of the benefits set forth in this Section 2.  Subject to
Employee’s continued full compliance with the terms and conditions of this
Agreement, the surviving Sections of the Employment Agreement, the Company
agrees to provide Employee the following consideration:

 

(a)                                  Salary Continuation Payments.  The Company
shall pay to Employee salary continuation payments in the aggregate amount of
$380,000 (less applicable withholdings), representing Employee’s base salary for
twelve months (the “Severance Amount”), provided that Employee remains compliant
with the obligations of this Agreement and the surviving Sections of the
Employment Agreement (including, but not limited to, full compliance with
Section 7 of this Agreement and Section 7 of the Employment Agreement).  The
Severance Amount shall be payable to Employee in 26 installments of $14.615.38,
less applicable withholdings, on the Company’s regular payroll dates in
accordance with the Company’s regular payroll practices commencing on the first
regular pay period following the Effective Date until such Severance Amount has
been paid in full, provided however, to the extent the Severance Amount has not
been paid in full by March 15, 2016, the Company shall pay any amount of the
Severance Amount that has not been paid as of such date in a lump sum payment no
later than March 15, 2016.  The Severance Amount shall be in lieu of any other
severance payment payable to Employee, including but not limited to, any
severance, salary continuation or other consideration under the Employment
Agreement.

 

(b)                                 Bonus. The Company shall pay to Employee a
bonus payment in the amount of $87,500 (less applicable withholdings) (the
“Bonus”), payable in a lump sum on the 30th day following the Effective Date. 
This Bonus shall be in lieu of any other bonus payment payable to Employee,
including but not limited to, any bonus payment pursuant to
Section 5.4(a)(ii) of the Employment Agreement.

 

(c)                                  COBRA.  Provided that Employee timely and
properly elects continuation coverage under the Consolidated Omnibus
Reconciliation Act of 1985, as amended, and all applicable regulations
(“COBRA”), the Company shall reimburse Employee for the monthly COBRA premiums
Employee pays to the Company to obtain health and dental coverage for Employee,
but only to the extent that Employee was receiving such coverage as of the
Effective Date (the “Coverage Costs”).  In order to obtain reimbursement for the
COBRA premiums, Employee must submit appropriate evidence to the Company of each
periodic payment of Employee’s COBRA premiums within thirty (30) days after the
applicable payment date, and the Company will reimburse Employee for that
payment within thirty (30) days after receipt of such submission.  Employee will
be eligible to receive such reimbursement until the earliest of: (i) the

 

Employee:

AM

 

 

Company:

GAM

 

 

 

3

--------------------------------------------------------------------------------


 

expiration of twelve months following the Separation Date; (ii) the date on
which Employee is no longer eligible to receive COBRA continuation coverage; or
(iii) the date on which Employee becomes eligible to receive substantially
similar coverage from another employer without cost to Employee.  Employee
agrees to notify the Company immediately if he becomes eligible to receive
coverage under another group health plan.  The Company shall report the
reimbursement as taxable W-2 wages and collect the applicable withholding taxes,
and the resulting tax liability shall be Employee’s sole responsibility.

 

(d)                                 Transition Services and Payments.

 

(i)                                     As a material and key provision of this
Agreement, and to facilitate the management transition to the interim Chief
Executive Officer and/or successor Chief Executive Officer, the Parties agree
that Employee shall provide certain transition services to the Company for a
period of six months following the Effective Date unless earlier terminated in
accordance with Section 2(d)(v) below (the “Transition Period”).  The Parties
agree that the transition services shall not exceed 20 hours in any given month.

 

(ii)                                  Such transition services (the “Transition
Services”) may include, but are not limited to, the preparation of transition
reports on client status, assistance with pending contract negotiations,
customer transition communications and assistance, serving as a liaison with
industry and professional organizations on behalf of the Company, and such other
general transition assistance as may be requested from time to time by the
Company’s Chairman of the Board, the interim Chief Executive Officer, and/or the
successor Chief Executive Officer.

 

(iii)                               While providing the Transition Services,
Employee shall remain bound by any confidentiality agreements he entered into
with the Company, including but not limited to those confidentiality obligations
contained hereunder and under that certain Iteris Associate Agreement dated
October 1, 2001 between the Company and Employee (the “Existing Confidentiality
Agreement”) notwithstanding the fact that his employment has been terminated. 
Moreover, in order to protect the sensitive confidential and proprietary
information belonging to the Company that Employee may access during the
Transition Period, Employee agrees that he shall not, without prior written
consent of the Company’s Chairman of the Board, directly or indirectly, provide
any concurrent services during the Transition Period (as an employee,
independent contractor, advisor, or otherwise) to any business that is
competitive with that of the Company, and that his receipt of the Transition
Payments is conditioned on Employee’s compliance with the foregoing.

 

(iv)                              Provided that Employee has not revoked
Section 5(d) of this Agreement prior to the end of the seven day revocation
period set forth in Section 5(d)(iv) herein and remains fully compliant with the
terms of the this Agreement and the surviving Sections of the Employment
Agreement, then in addition to the payments and benefits set forth above, in
exchange for Employee providing the Transition Services in good faith, the
Company agrees to pay Employee (either directly or through an entity controlled
by Employee) transition payments that total up to $170,000 in the aggregate,
less applicable withholdings, payable in six (6) equal monthly installments of
$28,333.33 (the “Transition Payments”), commencing on the last day of the
calendar month in which the revocation period set forth in this Section has
lapsed.  The Transition Payments shall be treated as payments to an independent
contractor (without

 

Employee:

AM

 

 

Company:

GAM

 

 

 

4

--------------------------------------------------------------------------------


 

withholdings) unless the Company’s tax accountants advise the Company that such
treatment would not comply with the applicable law and the related regulations. 
Other than the Transition Payments, the Parties agree that Employee shall not be
entitled to any other compensation or benefits in exchange for providing the
Transition Services.  In the event Employee revokes Section 5(d) within the
seven (7) day revocation period provided for in such Section, then Employee
shall not be obligated to provide any Transition Services to the Company and the
Company shall not be obligated to pay any of the Transition Payments.  The
Company shall also reimburse Employee for valid business expenses incurred
during the Transition Period in the ordinary course of business and in
accordance with Company policies and for which adequate documentation of the
same has been provided to the Company, including, without limitation the monthly
cost of Employee’s existing cell phone during the Transition Period. 
Notwithstanding the foregoing, any expenses in excess of $500 must be approved
in writing in advance by the Company’s Chairman of the Board, the interim Chief
Executive Officer or the replacement Chief Executive Officer in order to qualify
for the foregoing expense reimbursement.

 

(v)                                 At any time after March 31, 2015, Employee
may terminate this Transition Services arrangement by providing written notice
to the Company’s Chairman of the Board of such termination, and Termination
Period shall end on the date such notice is given.  Employee shall not be
required to provide any further Transition Services under this Section 2(d), and
the Company shall have no further obligation to make any further Transition
Payments for any period after the date of such termination; provided however,
the final Transition Payment for the month in which the Transition Services are
terminated shall be prorated on daily basis up to the termination date.

 

(e)                                  Withholding Taxes.  The Company shall
deduct from any and all payments hereunder, including any consideration under
this Section 2, any withholding taxes and other lawful deductions the Company
deems appropriate.

 

3.                                       No Rights to Additional Benefits; No
Admission of Liability. Employee acknowledges and agrees that, apart from this
Agreement, the Company is not obligated to provide Employee with certain of the
benefits set forth hereunder, including the Bonus and certain other
consideration referenced in Section 2, and that such consideration is in
exchange for entering into this Agreement.  Employee will not at any time seek
additional consideration in any form from the Company except as expressly set
forth in this Agreement.  The Parties specifically acknowledge and agree that
this Agreement is a compromise of any potential disputed claims.  The Parties
agree that this Agreement, and performance of the acts required by it, does not
constitute an admission of liability, culpability, negligence or wrongdoing on
the part of anyone, and will not be construed for any purpose as an admission of
liability, culpability, negligence or wrongdoing by any Party.

 

4.                                       Taxes.  Notwithstanding any tax
deductions and withholdings permitted by Section 2(e) above, Employee shall pay
in full when due, and shall be solely responsible for, any and all federal,
state or local income taxes that are or may be assessed against Employee
relating to the consideration provided hereunder, including the severance
payments or other consideration received pursuant to this Agreement, as well as
all interest or penalties that may be owed in connection with such taxes. 
Employee is not relying on any representations or conduct of the Company with
respect to the adequacy of any withholdings.

 

Employee:

AM

 

 

Company:

GAM

 

 

 

5

--------------------------------------------------------------------------------


 

5.                                       Release.

 

(a)                                  General Release.  Each of Employee (on
behalf of himself his spouse, successors, heirs, and assigns), subject to the
exceptions of Section 5(c) of the Agreement, fully and forever releases,
discharges, and agrees not to sue, the Company or any of its current, former and
future parents, subsidiaries, related entities, employee benefit plans and their
fiduciaries, predecessors, successors, officers, directors, shareholders,
agents, attorneys, employees and assigns (collectively, “Releasees”),  with
respect to any and all claims, liabilities and causes of action, of every
nature, kind and description, in law, equity or otherwise, which have arisen,
occurred or existed at any time prior to the Effective Date, including, without
limitation, any and all claims, liabilities and causes of action arising out of
or relating to the Employment Agreement, the Options, Employee’s services to the
Company, working conditions, and cessation of employment with the Company.

 

(b)                                 Release of Employment Related Claims. 
Employee understands and agrees that he is waiving any and all rights he may
have had through the Effective Date to pursue any and all remedies available to
him under any employment-related cause of action, including without limitation,
claims of wrongful discharge, breach of contract (both express and implied),
interference with contract or prospective economic advantage, breach of the
covenant of good faith and fair dealing, fraud, promissory estoppel, violation
of public policy, retaliation, defamation, libel, slander, discrimination,
physical injury, emotional distress, invasion of privacy, negligent or
intentional misrepresentation, claims under the Employee Retirement Income
Security Act (except for claims for vested benefits under a pension or
retirement plan), the Federal Rehabilitation Act, the Family and Medical Leave
Act, the Equal Pay Act, the Fair Credit Reporting Act, the California Fair
Employment and Housing Act, the California Family Rights Act, the Fair Labor
Standards Act, the releasable provisions of the California Labor Code and any
other federal, state or local laws and regulations relating to employment,
conditions of employment, employment discrimination or harassment, and any claim
for any loss, cost, damage, or expense arising out of any dispute over the
non-withholding or other tax treatment of any of the proceeds received by
Employee as a result of this Agreement.  Employee also understands and agrees
that, other than Employee’s rights under the Shares and the Vested Options that
are described in Section 1(c), he is relinquishing, waiving and releasing any
and all rights Employee may have had relating to the Forfeited Options and any
other stock, stock options, agreements or options to purchase stock, or rights
relating to such stock or stock options, including, but not limited to, vesting
and exercise rights.  Additionally, Employee understands and agrees that he is
relinquishing, waiving and releasing any and all rights for monetary damages
pursuant to Title VII of the Civil Rights Act of 1964, as amended, and the
Americans with Disabilities Act, as amended.  Employee acknowledges that he is
waiving such claims in exchange for good and valuable consideration that he
acknowledges he is receiving by this Agreement that is in addition to anything
of value to which he is otherwise already entitled.  Notwithstanding the
foregoing, this release shall not extend to claims for indemnification in third
party actions (i.e., those actions not brought by Employee or at his direction
or assistance) under that certain Indemnification Agreement dated April 18, 2005
between the Company and Employee; provided however, that Employee shall provide
written notice to the Company of any such claim subject to indemnification
within fifteen (15) days of receipt of notice of such claim by Employee.

 

Employee:

AM

 

 

Company:

GAM

 

 

 

6

--------------------------------------------------------------------------------


 

(c)                                  Exception to Release.  Although this is an
otherwise general release, it does not apply to:  (i) rights or claims that
arise after the Effective Date; (ii) claims for insurance benefits under COBRA;
(iii) claims for unemployment compensation and/or workers’ compensation;
(iv) claims with respect to vested benefits under a pension or retirement plan
governed by the Employee Retirement Income Security Act; (v) claims for breach
of this Agreement or the Vested Options; and (vi) claims that, as a matter of
applicable law, are not waivable or otherwise subject to release.

 

(d)                                 ADEA Waiver.  Employee expressly
acknowledges and agrees that, by entering into the Agreement, Employee is
knowingly and voluntarily waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), and the Older Workers’ Benefit Protection Act, as amended (“OWBPA”)
which have arisen on or before the Effective Date.  Employee also expressly
acknowledges and agrees that:

 

(i)                                     In return for the release contained in
this Section 5(d), Employee will receive the consideration set forth in
Section 2(d) (i.e., something of value, beyond that to which he was already
entitled before entering into the Agreement);

 

(ii)                                  Employee has been advised by this writing
that he should consult with an attorney prior to executing this Agreement;

 

(iii)                               This Agreement was presented to Employee on
or before February 22, 2015, and Employee has twenty-one (21) days within which
to consider this Agreement (in the event Employee signs this Agreement and
returns it to the Company in less than the 21-day period, he acknowledges that
he has freely and voluntarily chosen to waive the time period allotted for
considering this Agreement; the Parties agree that any changes to this
Agreement, whether material or immaterial, do not restart this 21-day
consideration period);

 

(iv)                              Employee has seven (7) days following his
execution of this Agreement to revoke Section 5(d) of this Agreement, and such
Section shall not be effective until after the seven (7) day revocation period
has expired. Employee understands that any such revocation must be made in
writing and personally delivered to Iteris, Inc., 1700 Carnegie Avenue,
Suite 100, Santa Ana, CA 92705, Attention: Greg Miner, Chairman of the Board
within such seven (7) day revocation period. Employee understands and agrees
that if he revokes this Agreement, then the release contained in Section 5(d) of
this Agreement shall be cancelled and rendered void and of no further force or
effect, and no Transition Payments shall be made to Employee hereunder; and

 

(v)                                 Nothing in the Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of the waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs from doing so, unless specifically authorized by
federal law.

 

Employee:

AM

 

 

Company:

GAM

 

 

 

7

--------------------------------------------------------------------------------


 

(e)                                  Permitted Disclosures and Actions. 
Notwithstanding any provisions set forth herein, this Agreement does not
(i) prevent or prohibit Employee from filing a claim with a federal, state or
local government agency responsible for enforcing a law on behalf of the
government, such as the Equal Employment Opportunity Commission (“EEOC”),
Department of Labor (“DOL”), National Labor Relations Board (“NLRB”), Securities
Exchange Commission (“SEC”), or their applicable state and/or local equivalent. 
Moreover, this Agreement does not prohibit or restrict Employee, the Company, or
the other Releasees from lawfully:  (i) initiating communications directly with,
cooperating with, providing relevant information (including but not limited to
information regarding the existence of or facts and circumstances underlying
this Agreement), or otherwise assisting in an investigation by (A) the SEC, or
any other governmental, regulatory, or legislative body regarding a possible
violation of any federal law relating to fraud or any SEC rule or regulation; or
(B) the EEOC or any other governmental authority with responsibility for the
administration of fair employment practices laws regarding a possible violation
of such laws; (ii) responding to any inquiry from any such governmental,
regulatory, or legislative body or official or governmental authority, including
an inquiry about the existence of this Agreement or its underlying facts or
circumstances; or (iii) participating, cooperating, testifying, or otherwise
assisting in any governmental action, investigation, or proceeding relating to a
possible violation of any such law, rule or regulation.  Further, nothing in
this Agreement shall prohibit or restrict Employee from initiating
communications directly with, or responding to any inquiry from, or providing
testimony before, the SEC or any other federal or state regulatory authority
regarding this Agreement or its underlying facts or circumstances, or regarding
any potentially fraudulent or suspicious activities.  However, to the fullest
extent permitted by law, Employee agrees that if any claim, charge, complaint or
action against the Company covered by the release provision of this Agreement is
brought by Employee, for Employee’s benefit or on Employee’s behalf, Employee
expressly waives any claim to any form of monetary or other damages, including
attorneys’ fees and costs, or any other form of personal recovery or relief from
the Company based upon any such claim, charge, complaint or action.  To the
extent Employee receives any personal or monetary relief from the Company based
on any such claim, charge, complaint or action, the Company will be entitled to
an offset for the payments made pursuant to this Agreement.

 

(f)                                    Release of Unknown Claims.  Employee
acknowledges that he has been advised to consult with legal counsel and is
familiar with and expressly waives any and all rights and benefits conferred
upon Employee by Section 1542 of the California Civil Code or any similar
provision of any other state law that contains a provision similar to the
following:

 

A general release does not extend to claims which the creditor [e.g. Employee]
does not know or suspect to exist in his or her favor at the time of executing
the release, which if known by him or her must have materially affected his or
her settlement with the debtor [e.g. the Company and other Releasees].

 

Employee expressly agrees and understands that the release given by him pursuant
to this Agreement applies to all unknown, unsuspected and unanticipated claims,
liabilities and causes of action which such Employee may have against the
Company or any of the other Releasees.

 

Employee:

AM

 

 

Company:

GAM

 

 

 

8

--------------------------------------------------------------------------------


 

(g)                                 Mistakes in Fact; Voluntary Consent. 
Employee expressly and knowingly acknowledges that, after the execution of this
Agreement, Employee may discover facts different from or in addition to those
that he now knows or believes to be true with respect to the claims released in
this Agreement.  Nonetheless, this Agreement shall be and remain in full force
and effect in all respects, notwithstanding such different or additional facts,
and Employee intends to fully, finally, and forever settle and release those
claims released in this Agreement.  In furtherance of such intention, the
release given in this Agreement shall be and remain in effect as a full and
complete release of such claims, notwithstanding the discovery and existence of
any additional different claims and Employee assumes the risk of mistakes, and
if Employee should subsequently discover that any fact relied upon in entering
into this Agreement was untrue or that his understanding of the facts or law was
incorrect, Employee shall not be entitled to set aside this Agreement or the
settlement reflected in this Agreement or be entitled to recover any damages on
that account.

 

(h)                                 Employee represents and warrants that he
does not presently believe that he suffers from any work-related injury or
illness.

 

6.                                       No Lawsuits.  Employee represents that
he has not filed any claims, charges, complaints or actions against the Company
or any of the Releasees, or assigned to anyone any charges, complaints, claims
or actions against the Company or any of the Releasees.  Employee agrees to take
any and all steps necessary to insure that no lawsuit arising out of any claim
released herein shall ever be prosecuted by such Employee or on his behalf in
any forum, and hereby warrants and covenants that no such action has been filed
or shall ever be filed or prosecuted, subject to the exceptions of
Section 5(c) of the Agreement.  Employee also agrees, subject to the exceptions
of Section 5(c) of the Agreement, that if any claim is prosecuted in his or its
name before any court or administrative agency that Employee waives and agrees
not to take any award or other damages from such suit to the extent permissible
under applicable law.  Employee further agrees to cooperate fully with the
Company in the event of a lawsuit or threat of lawsuit arising out of acts and
events occurred during Employee’s employment with the Company; provided that
Employee is reasonably compensated for his time and services after the
Consulting Period. .

 

7.                                       Confidentiality; Impact on Employment
Agreement and Confidentiality Agreement.

 

(a)                                  Employee agrees that he will not, directly
or indirectly, disclose to others, except to the extent required by law,
subpoena and as discussed in Sections 5(c) and 5(e) of the Agreement or
otherwise lawfully and publicly disclosed by the Company, (i) any of the
negotiations related to this Agreement, or (ii) any disparaging information
pertaining to or relating to Employee’s employment with the Company, or the
Company’s employees, directors or agents, except that Employee may disclose such
facts to his attorneys, accountants, insurers or other professional advisors to
whom the disclosure is necessary to effect the purpose for which the
professional has been consulted, provided that the professional agrees to be
bound by his confidentiality provision.  Except as otherwise specifically
provided herein, Employee agrees that if ever asked to disclose any fact covered
by this Section he must state words to the effect of “I cannot comment” until
such time when the information becomes available in the public

 

Employee:

AM

 

 

Company:

GAM

 

 

 

9

--------------------------------------------------------------------------------


 

domain through no fault of Employee.  Notwithstanding the foregoing, nothing
contained in this Section shall preclude Employee from revealing or describing
Employee’s employment with the Company to prospective employers; provided
however, such disclosure shall be limited to the fact that Employee was employed
by the Company, the dates of his employment, his job titles, and the nature and
depth of his job responsibilities and accomplishments while employed by the
Company.  Employee agrees to direct all requests for references to Kevin
Daly, Interim Chief Executive Officer, c/o Iteris, Inc., 1700 Carnegie Avenue,
Suite 100, Santa Ana, CA 92705 (Email: kdaly@maxxess-systems.com).  The
obligations contained in this Section shall be in addition to the Existing
Confidentiality Agreement, as well as the provisions of Section 7 of the
Employment Agreement (including, without limitation, the non-disparagement,
confidentiality, non-solicitation and other provisions contained therein), which
shall remain in full force and effect and any other confidentiality agreements
between the Parties, all of which Employee agrees to continue to comply with. 
Notwithstanding the foregoing, nothing in this Agreement shall be construed as
precluding disclosure where such disclosure is required and compelled by law, or
otherwise permitted by Sections 5(c) and 5(e) of this Agreement.  In the event
that Employee is required and compelled by law to disclose any such matters,
except where disclosure is permitted pursuant to Sections 5(c) and 5(e) of this
Agreement, Employee will first give fifteen (15) days advance written notice
(or, in the event that it is not reasonably practicable to provide fifteen (15)
days written notice, as much written notice as is reasonably practicable under
the circumstances) to the Company so that the Company may present and preserve
any objections that it may have to such disclosure and/or seek an appropriate
protective order.  Employee acknowledges and agrees that this Section is a
material inducement to the Company’s entering into this Agreement, and further
acknowledges and agrees that any breach of this Section by such Employee shall
subject him to a claim for damages or equitable relief (or both), including but
not limited to injunctive relief.

 

(b)                                 Public Announcement.  Prior to the execution
of this Agreement, the Parties shall have mutually approved the form of press
release announcing Employee’s resignation from the Company.  Neither Party shall
make any additional public announcement relating to Employee’s cessation of
employment without the prior consent of the other party, except that to the
extent the Company believes it is required to make such disclosures pursuant to
the applicable securities laws and related regulations, the Company may make
such disclosures without Employee’s consent provided that either (i) the Company
affords Employee the opportunity to review and comment on such disclosure at
least 24 hours prior to such disclosure; or (ii) such disclosure is
substantially identical to information  that have previously been publicly
announced in accordance with this Section.

 

(c)                                  Non-Solicitation.  Employee agrees that for
a period of twenty-four (24) months immediately following the Effective Date of
this Agreement, Employee shall not directly or indirectly solicit any of the
Company’s employees to leave their employment at the Company.  This provision
shall be in addition to the non-solicitation provisions that are set forth in
the Employment Agreement, which shall remain in full force and effect.

 

(d)                                 Company Non-Disparagement.  For three
(3) years following the Effective Date, the Company shall refrain from making,
either orally or in writing, directly or indirectly, disparaging statements
about Employee, except that the Company may make any truthful

 

Employee:

AM

 

 

Company:

GAM

 

 

 

10

--------------------------------------------------------------------------------


 

statement to the extent (i) necessary to rebut any untrue public statements made
about the Company; (ii) necessary with respect to any litigation, arbitration or
mediation involving this Agreement, including the enforcement of this Agreement
or the Employment Agreement; (iii) required by law or regulation, or by any
court, arbitrator, mediator or administrative or legislative body (including any
committee thereof) with jurisdiction over the Company; or (iv) made as a good
faith competitive statement in the ordinary course of business.

 

8.                                       Return of Company Property.  Employee
understands, acknowledges and agrees that whether or not Employee signs this
Agreement, he has both a contractual and common law obligation to protect the
confidentiality of the Company’s trade secret information after the termination
of Employee’s employment for so long as the information remains confidential. 
Employee further agrees to immediately return all Company property in his
possession, including but not limited to documents, all materials, documents,
photographs, handbooks, manuals, electronic records, files, cellular telephones,
keys and access cards, prior to the Effective Date, but excluding Employee’s
Company issued cell phone, laptop computer and iPad, which Employee may retain
as Employee’s personal property provided that Employee returns such devices to
the Company so that the Company can remove all of the Company’s information and
data from such devices.

 

9.                                       Non-Assignment.  Employee represents
and warrants that Employee has not assigned or transferred any portion of any
claim or rights he has or may have to any other person, firm, corporation or any
other entity, and that no other person, firm, corporation, or other entity has
any lien or interest in any such claim.

 

10.                                 Section 409A

 

(a)                                  Interpretation.  The payments and benefits
under this Agreement (including, without limitation, the COBRA premium
reimbursements provided pursuant to Section 2(c)) are intended, where possible,
to comply with the exemption to Internal Revenue Code Section 409A
(“Section 409A”) described in Treasury Regulation Section 1.409A 1(b)(4).  Any
COBRA premium reimbursement payments provided pursuant to Section 2(c) that do
not comply with such exemption are intended, where possible, to comply with the
exemption to Section 409A described in Treasury Regulation
Section 1.409A-1(b)(4).  Accordingly, the provisions of this Agreement shall be
applied, construed and administered so that such payments or benefits qualify
for the exceptions described above, to the maximum extent allowable.  For
purposes of this Agreement, each amount to be paid or benefit to be provided to
Employee shall be treated as a separate identified payment or benefit for
purposes of Section 409A.

 

(b)                                 Reimbursements.  The following provisions
shall be in effect for any reimbursements to which Employee otherwise becomes
entitled under this Agreement that are not otherwise exempt from the
requirements of Section 409A, in order to assure that such reimbursements and
allowances are effected in compliance with the applicable requirements of
Section 409A: (i) the amount of expenses eligible for reimbursement during any
one calendar year shall not affect the amount of expenses eligible for
reimbursement hereunder in any other calendar year; (ii) Employee’s right to
reimbursement cannot be liquidated or exchanged for any other benefit or
payment; and (iii) in no event will any expense be reimbursed after the close of
the calendar year following the calendar year in which that expense is incurred.

 

Employee:

AM

 

 

Company:

GAM

 

 

 

11

--------------------------------------------------------------------------------


 

11.                                 Miscellaneous Provisions.

 

(a)                                  Breach.  The Company will have no further
obligations pursuant to this Agreement or the Employment Agreement in the event
Employee breaches any material provision of this Agreement or the Employment
Agreement. For the purposes of clarity, the breach of any provision contained in
Section 7 of this Agreement and Section 7 of the Employment Agreement shall be
deemed to be a breach of a material provision of the Agreement and Employment
Agreement, respectively.

 

(b)                                 Injunctive Relief.  Without intending to
limit the remedies available to the Company, the Employee acknowledges that a
breach of any of the covenants contained in Section 7 of this Agreement or
Section 7 of the Employment Agreement may result in the material and irreparable
injury to the Company, or its affiliates or subsidiaries, for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of such breach or threat: (i) the
Company shall be entitled to a temporary restraining order and/or a preliminary
or permanent injunction restraining the Executive from engaging in activities
prohibited by Section 7 of this Agreement and Section Sections 7 of the
Employment Agreement; and (ii) any remaining payments due to Employee under
Section 2 shall be forfeited, and the Transition Period shall end. If for any
reason it is held that the restrictions under this Section are not reasonable or
that consideration therefor is inadequate, such restrictions shall be
interpreted or modified to include as much of the duration or scope of
identified in this Section as will render such restrictions valid and
enforceable.

 

(c)                                  Integration.  This Agreement, and such
documents that are survived by reference in this Agreement, constitute a single,
integrated written contract expressing the entire agreement of the Parties
concerning the subject matter referred to in this Agreement.  No covenants,
agreements, representations, or warranties of any kind whatsoever, whether
express or implied in law or fact, have been made by any Party to this
Agreement, except as specifically set forth in this Agreement.  All prior and
contemporaneous discussions, negotiations, and agreements have been and are
merged and integrated into, and are superseded by, this Agreement.

 

(d)                                 Modifications.  No modification, amendment,
or waiver of any of the provisions contained in this Agreement shall be binding
upon any Party to this Agreement unless made in writing and signed by each of
the Parties, nor shall be asserted by any Party based upon any act or
performance unless evidenced by a specific writing acknowledging the same by the
Party to be charged.

 

(e)                                  Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law and to carry out each provision herein
to the greatest extent possible, but if any provision of this Agreement is held
to be void, voidable, invalid, illegal or for any other reason unenforceable,
the validity, legality and enforceability of the other provisions of this
Agreement will not be affected or impaired thereby, and will be interpreted so
as to effect, as closely as possible, the intent of the Parties hereto.

 

Employee:

AM

 

 

Company:

GAM

 

 

 

12

--------------------------------------------------------------------------------


 

(f)                                    Non-Reliance on Other Parties.  Except
for statements expressly set forth in this Agreement, neither of the Parties has
made any statement or representation to any other Party regarding a fact relied
on by the other Party in entering into this Agreement, and no Party has relied
on any statement, representation, or promise of any other Party, or of any
representative or attorney for any other Party, in executing this Agreement or
in making the settlement provided for in this Agreement.

 

(g)                                 Negotiated Agreement.  The terms of this
Agreement are contractual, not a mere recital, and are the result of
negotiations between the Parties.  Accordingly, no Party shall be deemed to be
the drafter of this Agreement.  The Company shall bear its own costs, attorneys’
fees, and other fees incurred in connection with the negotiation and preparation
of this Agreement and shall reimburse Employee for up to $5,000 of Employee’s
reasonable costs, attorneys’ fees and other fees incurred by Employee in
connection with the negotiation and preparation of this Agreement.

 

(h)                                 Successors and Assigns.  This Agreement
shall inure to the benefit of and shall be binding upon the heirs, successors,
and assigns of the Parties hereto and each of them.  In the case of the Company,
this Agreement is intended to release and inure to the benefit of the Company
and the Releasees.

 

(i)                                     Applicable Law.  This Agreement shall be
construed in accordance with, and governed by, the laws of the State of
California without taking into account conflict of law principles.

 

(j)                                     Facsimile and Counterpart.  This
Agreement may be executed via facsimile and in one or more counterparts, each of
which shall be deemed an original, but all of which together constitute one and
the same instrument, binding on the Parties.

 

EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS CAREFULLY READ, UNDERSTOOD, AND
VOLUNTARILY SIGNED THIS AGREEMENT, THAT EMPLOYEE HAS HAD AT LEAST 21 DAYS IN
WHICH TO CONSIDER AND REVIEW THE AGREEMENT, THAT HE HAS HAD AN OPPORTUNITY TO
CONSULT WITH AN ATTORNEY OF HIS CHOICE, AND THAT EMPLOYEE SIGNS THIS AGREEMENT
WITH THE INTENT OF RELEASING THE COMPANY AND THE RELEASEES FROM ANY AND ALL
CLAIMS.

 

ACCEPTED AND AGREED TO:

 

ITERIS, INC.

 

EMPLOYEE:

 

 

 

BY:

/s/ GREG MINER

 

/S/ ABBAS MOHADDES

 

Greg Miner,
Chairman of the Board

 

ABBAS MOHADDES

Dated:

February 25, 2015

 

Address:

 

 

 

 

 

 

 

Dated:

February 25, 2015

 

Employee:

AM

 

 

Company:

GAM

 

 

 

13

--------------------------------------------------------------------------------